Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         05-DEC-2018
                                                         03:33 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

        THEA EKINS-COWARD and AMY EKINS-COWARD, Petitioners,

                                 vs.

 THE HONORABLE BERT I. AYABE, Judge of the Circuit Court of the
       First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                UNIVERSITY OF HAWAI#I, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CIV. NO. 17-1-0036-01)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioners Thea Ekins-Coward and

Amy Ekins-Coward’s petition for writ of mandamus, filed on August

16, 2018, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioners fail to

demonstrate that they are entitled to the requested extraordinary

writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334,

338-39 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, December 5, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2